 TROY LAW, PLLC
 John Troy (JT 0481)
 Aaron Schweitzer (AS 6369)
 41-25 Kissena Boulevard Suite 103
 Flushing, NY 11355
 Tel: (718) 762-1324
 Attorney for the Plaintiff, proposed FLSA Collective and
 potential Rule 23 Class                                                Case No. 21-cv-05381

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------ x   29 U.S.C. § 216(b)
 NIQUAN WALLACE,                                                        COLLECTIVE ACTION &
 on his own behalf and on behalf of others similarly                    FED. R. CIV. P. 23 CLASS
 situated                                                               ACTION
                                     Plaintiff,
                                     v.
 CRAB HOUSE INC.                                                        COMPLAINT
     d/b/a Crab House;
 SAN-YIU CHENG
                                                                        DEMAND FOR JURY TRIAL
          a/k/a San Yiu Cheng
          a/k/a Sanyiu Cheng
 CALVIN CHENG
 SAN-CHONG CHENG
          a/k/a San Chong Cheng
          a/k/a Sanchong Cheng, and
 EN ZHENG
                                     Defendants.
 ------------------------------------------------------------------ x

        Plaintiff NIQUAN WALLACE (hereinafter referred to as Plaintiff), on behalf of himself

and others similarly situated, by and through his attorney, Troy Law, PLLC, hereby brings this

complaint against Defendants CRAB HOUSE INC. d/b/a Crab House; SAN-YIU CHENG a/k/a

San Yiu Cheng a/k/a Sanyiu Cheng; CALVIN CHENG, SAN-CHONG CHENG a/k/a San

Chong Cheng a/k/a Sanchong Cheng, and EN ZHENG and alleges as follows:

                                              INTRODUCTION

        1.       This action is brought by the Plaintiff NIQUAN WALLACE, on behalf of himself

as well as other employees similarly situated, against the Defendants for alleged violations of the



TTroy                                                 1 of 24                          Complaint
Fair Labor Standards Act, (FLSA) 29 U.S.C. § 201 et seq. and New York Labor Law (NYLL),

arising from Defendants’ various willful, malicious, and unlawful employment policies, patterns

and practices.

        2.       Upon information and belief, Defendants have willfully, maliciously, and

intentionally committed widespread violations of the FLSA and NYLL by engaging in pattern

and practice of failing to pay its employees, including Plaintiff, minimum wage for each hour

worked and overtime compensation for all hours worked over forty (40) each workweek.

        3.       Plaintiff alleges pursuant to the FLSA, that he is entitled to recover from the

Defendants: (1) unpaid minimum wage and unpaid overtime wages, (2) liquidated damages, (3)

prejudgment and post-judgement interest; and or (4) attorney’s fees and cost.

        4.       Plaintiff further alleges pursuant to NYLL § 650 et seq. and 12 New York Codes,

Rules and Regulations § 146 (NYCRR) that he is entitled to recover from the Defendants: (1)

unpaid minimum wage compensation and unpaid overtime compensation, (2) unpaid spread-of-

hours premium, (3) up to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to

provide a Time of Hire Notice detailing rates of pay and payday, (4) up to five thousand dollars

($5,000) per Plaintiff for Defendants’ failure to provide a paystub that accurately and truthfully

lists employee’s hours along with the employee’s name, employer’s name, employer’s address

and telephone number, employee’s rate or rates of pay, any deductions made from employee’s

wages, any allowances claimed as part of the minimum wage, and the employee’s gross and net

wages for each pay day, (5) liquidated damages equal to the sum of unpaid minimum wage,

unpaid “spread of hours” premium, unpaid overtime in the amount of twenty five percent under

NYLL § 190 et seq., § 650 et seq., and one hundred percent after April 9, 2011 under NY Wage




TTroy                                           2 of 24                            Complaint
Theft Prevention Act, (6) 9% simple prejudgment interest provided by NYLL, (7) post-judgment

interest, and (8) attorney’s fees and.

         5.    Plaintiff alleges pursuant to the FLSA, that he is entitled to recover from the

Defendants: (1) unpaid minimum wage and unpaid overtime wages, (2) out of pocket expenses

to delivery experts on the road, (3) liquidated damages, (4) prejudgment and post-judgement

interest; and or (5) attorney’s fees and cost.

         6.    Plaintiff further alleges pursuant to NYLL § 650 et seq. and 12 New York Codes,

Rules and Regulations § 146 (NYCRR) that he is entitled to recover from the Defendants: (1)

unpaid minimum wage compensation and unpaid overtime compensation, (2) unpaid spread-of-

hours premium, (3) up to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to

provide a Time of Hire Notice detailing rates of pay and payday, (4) up to five thousand dollars

($5,000) per Plaintiff for Defendants’ failure to provide a paystub that accurately and truthfully

lists employee’s hours along with the employee’s name, employer’s name, employer’s address

and telephone number, employee’s rate or rates of pay, any deductions made from employee’s

wages, any allowances claimed as part of the minimum wage, and the employee’s gross and net

wages for each pay day, (5) out of pocket expenses to delivery experts on the road, (6) liquidated

damages equal to the sum of unpaid minimum wage, unpaid “spread of hours” premium, unpaid

overtime in the amount of twenty five percent under NYLL § 190 et seq., § 650 et seq., and one

hundred percent after April 9, 2011 under NY Wage Theft Prevention Act, (7) 9% simple

prejudgment interest provided by NYLL, (8) post-judgment interest, and (9) attorney’s fees and

costs.




TTroy                                            3 of 24                         Complaint
                                     JURISDICTION AND VENUE

         7.    This Court has original federal question jurisdiction over this controversy under

29 U.S.C. § 216(b) and 28 U.S.C. § 1331, and has supplemental jurisdiction over the NYLL

claims pursuant to 28 U.S.C. § 1367(a).

         8.    Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §§

1391(b) and (c), because Defendants conduct business in this District, and the acts and omissions

giving rise to the claims herein alleged took place in this District.

                                               PLAINTIFFS

         9.    From on or about June 2, 2019, to December 21, 2019, Plaintiff NIQUAN

WALLACE was employed by defendants to work as a server at 95-25 Queens Blvd, Queens, NY

11374.

                                              DEFENDANTS

         Corporate Defendant

         10.   Defendant CRAB HOUSE INC d/b/a Crab House is a domestic business

corporation organized under the laws of the State of New York with a principal address at 135

East 55th Street New York, NY 10022.

         11.   CRAB HOUSE INC. d/b/a Crab House is a business engaged in interstate

commerce that has gross sales in excess of five hundred thousand dollars ($500,000) per year.

         12.   CRAB HOUSE INC d/b/a Crab Hosue purchased and handled goods moved in

interstate commerce.




TTroy                                          4 of 24                          Complaint
          Corporate Non-Defendants

          13.   Defendant RED PANDA ASIAN BISTRO INC d/b/a Lobster House Seafood

Buffet Restaurant is a domestic business corporation organized under the laws of the State of

New York with a principal address at 95-25 Queens Blvd, Store #5, Rego Park, NY 11374.

          14.   RED PANDA ASIAN BISTRO INC d/b/a Lobster House Seafood Buffet

Restaurant is a business engaged in interstate commerce that has gross sales in excess of five

hundred thousand dollars ($500,000) per year.

          15.   RED PANDA ASIAN BISTRO INC d/b/a Lobster House Seafood Buffet

Restaurant purchased and handled goods moved in interstate commerce.

          Owner/Operator Defendants

          16.   The Individual Defendants are officers, directors, managers and/or majority

shareholders or owners of the Corporate Defendant and being among the ten largest shareholders

and/or LLC members, are individually responsible for unpaid wages under the New York

Business Corporation Law and Limited Liability Company Law. NYBSC § 630(a), NYLLC §

609(c).

          17.   Upon information and belief, SAN-YIU CHENG a/k/a San Yiu Cheng a/k/a

Sanyiu Cheng, a liquor license principal and active, day-to-day manager for both RED PANDA

ASIAN BISTRO INC d/b/a Lobster House Seafood Buffet Restaurant and CRAB HOUSE INC

d/b/a Crab House, (1) had the power to hire and fire employees, (2) supervised and controlled

employee work schedules or conditions of employment, (3) determined the rate and method of

payment, and (4) maintained employee records at RED PANDA ASIAN BISTRO INC d/b/a

Lobster House Seafood Buffet Restaurant and CRAB HOUSE INC d/b/a Crab House.




TTroy                                        5 of 24                            Complaint
        18.   SAN-YIU CHENG a/k/a San Yiu Cheng a/k/a Sanyiu Cheng acted intentionally

and maliciously and is an employer pursuant to FLSA, 29 U.S.C. § 203(d) and regulations

promulgated thereunder, 29 C.F.R. § 791.2, NYLL § 2 and the regulations thereunder, and is

jointly and severally liable with RED PANDA ASIAN BISTRO INC d/b/a Lobster House

Seafood Buffet Restaurant and CRAB HOUSE INC d/b/a Crab House.

        19.   Upon information and belief, CALVIN CHENG, a liquor license principal and

active, day-to-day manager for RED PANDA ASIAN BISTRO INC d/b/a Lobster House

Seafood Buffet Restaurant, (1) had the power to hire and fire employees, (2) supervised and

controlled employee work schedules or conditions of employment, (3) determined the rate and

method of payment, and (4) maintained employee records at RED PANDA ASIAN BISTRO

INC d/b/a Lobster House Seafood Buffet Restaurant and CRAB HOUSE INC d/b/a Crab House.

        20.   CALVIN CHENG acted intentionally and maliciously and is an employer

pursuant to FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. §

791.2, NYLL § 2 and the regulations thereunder, and is jointly and severally liable with RED

PANDA ASIAN BISTRO INC d/b/a Lobster House Seafood Buffet Restaurant and CRAB

HOUSE INC d/b/a Crab House.

        21.   Upon information and belief, SAN-CHONG CHENG a/k/a San Chong Cheng

a/k/a Sanchong Cheng, a liquor license principal and active, day-to-day manager for both RED

PANDA ASIAN BISTRO INC d/b/a Lobster House Seafood Buffet Restaurant and CRAB

HOUSE INC d/b/a Crab House, (1) had the power to hire and fire employees, (2) supervised and

controlled employee work schedules or conditions of employment, (3) determined the rate and

method of payment, and (4) maintained employee records at RED PANDA ASIAN BISTRO

INC d/b/a Lobster House Seafood Buffet Restaurant and CRAB HOUSE INC d/b/a Crab House.




TTroy                                       6 of 24                           Complaint
        22.   SAN-CHONG CHENG a/k/a San Chong Cheng a/k/a Sanchong Cheng acted

intentionally and maliciously and is an employer pursuant to FLSA, 29 U.S.C. § 203(d) and

regulations promulgated thereunder, 29 C.F.R. § 791.2, NYLL § 2 and the regulations

thereunder, and is jointly and severally liable with RED PANDA ASIAN BISTRO INC d/b/a

Lobster House Seafood Buffet Restaurant and CRAB HOUSE INC d/b/a Crab House.

        23.   Upon information and belief, EN ZHENG, a liquor license principal and active,

day-to-day manager for both RED PANDA ASIAN BISTRO INC d/b/a Lobster House Seafood

Buffet Restaurant and CRAB HOUSE INC d/b/a Crab House, (1) had the power to hire and fire

employees, (2) supervised and controlled employee work schedules or conditions of

employment, (3) determined the rate and method of payment, and (4) maintained employee

records at RED PANDA ASIAN BISTRO INC d/b/a Lobster House Seafood Buffet Restaurant

and CRAB HOUSE INC d/b/a Crab House.

        24.   EN ZHENG acted intentionally and maliciously and is an employer pursuant to

FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2, NYLL §

2 and the regulations thereunder, and is jointly and severally liable with RED PANDA ASIAN

BISTRO INC d/b/a Lobster House Seafood Buffet Restaurant and CRAB HOUSE INC d/b/a

Crab House.

                                     STATEMENT OF FACTS

        Corporate Defendant Is a Successor to Corporate Non-Defendant
        25.   Corporate Defendant operates “Crab House” at 135 East 55th Street New York,

NY 10022. Corporate Non-Defendant operates “Lobster House Seafood Buffet Restaurant”

(“Lobster House”) at 95-25 Queens Blvd, Store 5, Rego Park, NY 11374.

        26.   Lobster House closed in about April 2021.



TTroy                                      7 of 24                           Complaint
         27.   At the time of its closure, all the employees from the Lobster House Seafood

Restaurant Buffet Restaurant and upon information and belief were transferred to Crab House.

         28.   While they were operating concurrently, Lobster House and Crab House shared a

high degree of interrelated and unified operation, common ownership in the persons of SAN KIT

CHENG a/k/a Sankit Cheng a/k/a Sam Cheng, SAN-YIU CHENG a/k/a San Yiu Cheng a/k/a

Sanyiu Cheng and SAN-CHONG CHENG a/k/a San Chong Cheng a/k/a Sanchong Cheng,

common management in the persons of SAN KIT CHENG a/k/a Sankit Cheng a/k/a Sam Cheng,

SAN-YIU CHENG a/k/a San Yiu Cheng a/k/a Sanyiu Cheng and Sam Chong Cheng, centralized

control of labor relations conducted by SAN KIT CHENG a/k/a Sankit Cheng a/k/a Sam Cheng,

SAN-YIU CHENG a/k/a San Yiu Cheng a/k/a Sanyiu Cheng and SAN-CHONG CHENG a/k/a

San Chong Cheng a/k/a Sanchong Cheng, common control by SAN KIT CHENG a/k/a Sankit

Cheng a/k/a Sam Cheng, SAN-YIU CHENG a/k/a San Yiu Cheng a/k/a Sanyiu Cheng and SAN

CHONG CHENG a/k/a Sanchong Cheng, common business purpose and interrelated business

goals.

         29.   Lobster House’s website says it is closed due to the ongoing pandemic and directs

customers to come to Crab House for indoor dining. Additionally, it lists Crab House’s location

as Lobster House’s “new location.”

         30.   At all relevant times, the Corporate Defendant had gross annual revenue in excess

of five hundred thousand dollars ($500,000.00).

         31.   At all relevant times, the work performed by Plaintiffs was directly essential to

the business operated by Corporate Defendant.




TTroy                                         8 of 24                            Complaint
                                      Wage and Hour Claims
        32.     Defendants committed the following alleged acts knowingly, intentionally

willfully, and maliciously against the Plaintiff, the FLSA Collective Plaintiffs, and the Class.

        33.     Pursuant to NYCRR Part 146-2.2 and 29 USC § 203(m), an employer cannot take

credit towards the basic minimum wage if a service employee or food service worker has not

received notification of the tip credit.

        34.     At all relevant times, Defendants knowingly, willfully, and maliciously failed to

pay Plaintiff and similarly situated employees at least the New York minimum wage for each

hour worked.

        35.     At all relevant times, Defendants knowingly, willfully, and maliciously failed to

pay Plaintiff his lawful overtime compensation of one and one-half times (1.5x) their regular rate

of pay for all hours worked over forty (40) in a given workweek.

        36.     While employed by Defendants, Plaintiff was not exempt under federal and state

laws requiring employers to pay employees overtime.

        37.     Defendants failed to keep full and accurate records of Plaintiff's hours and wages.

        38.     Upon information and belief, Defendants failed to keep full and accurate records

in order to mitigate liability for their wage violations. Defendants never furnished any notice of

their use of tip credit.

        39.     At all relevant times, Defendants knowingly, willfully, and maliciously failed to

provide Plaintiff and similarly situated employees with Time of Hire Notice reflecting true rates

of pay and payday as well as paystub that lists employee’s name, employer’s name, employer’s

address and telephone number, employee’s rate or rates of pay, any deductions made from

employee’s wages, any allowances claimed as part of the minimum wage, and the employee’s

gross and net wages for each pay day.


TTroy                                         9 of 24                             Complaint
        40.    Defendants knew that the nonpayment of overtime pay and New York’s “spread

of hours” premium for every day in which Plaintiff worked over ten (10) hours would financially

injure Plaintiff and similarly situated employees and violate state and federal laws.

        41.    Defendants did not post the required New York State Department of Labor

posters regarding minimum wage pay rates, overtime pay, tip credit, and pay day.

        Plaintiff Niquan Wallace

        42.    From on or about June 02, 2019 to December 21, 2019, Plaintiff NIQUAN

WALLACE was employed by Defendants to work as a Server at 95-25 Queens Blvd, Store 5

Queens, NY 11374.

        43.    From on or about June 02, 2019 to June 16, 2019, Plaintiff NIQUAN

WALLACE’s regular work schedule ran from worked six and a half hours (6.5) on Wednesdays,

Thursdays and Fridays from 18:30 to 25:00, ten hours (10) on Saturdays from 15:00 to 25:00,

and seven and a half hours (7.5) on Sundays from 17:00 to 24:30, for a total of thirty-seven (37)

hours each week.

        44.    From on or about June 16, 2019 to June 23, 2019, Plaintiff NIQUAN

WALLACE’s regular work schedule ran from worked ten and a half hours (10.5) on Tuesdays

from 14:30 to 25:00, six and a half hours (6.5) on Thursdays from 18:30 to 25:00, six hours (6)

on Friday from 19:00 to 25:00, and seven (7.0) on Saturdays and Sundays from 18:00 to 25:00,

for a total of thirty-seven (37) hours each week.

        45.    From on or about June 23, 2019 to December 21, 2019, Plaintiff NIQUAN

WALLACE’s regular work schedule ran from worked seven and a half hours (7.5) on Mondays

from 17:30 to 25:00, ten hours (10) on Wednesdays from 15:00 to 25:00, nine and a half hours




TTroy                                         10 of 24                           Complaint
(9.5) on Fridays from 15:30 to 25:00, and eight hours (8) on Saturdays and Sundays from 17:00

to 25:00, for a total of forty-three (43) hours each week.

        46.    At all relevant times, Plaintiff NIQUAN WALLACE did not have a fixed time for

lunch or for dinner.

        47.    From on or about June 02, 2019 to August 02, 2019, Plaintiff NIQUAN

WALLACE was paid a flat compensation at a rate of thirteen dollars ($13.00) per hour.

        48.    From on or about August 03, 2019 to December 21, 2019, Plaintiff NIQUAN

WALLACE was paid a flat compensation at a rate of sixteen dollars ($16.00) per hour.

        49.    At all relevant times, Plaintiff NIQUAN WALLACE was not paid overtime pay

for overtime work.

        50.    At all relevant times, Plaintiff NIQUAN WALLACE was never informed of his

hourly pay rate or any tip deductions toward the minimum wage.

        51.    At all relevant times, Plaintiff NIQUAN WALLACE’s non-tipped work exceeds

two (2) hours or twenty percent (20%) of Plaintiff’s workday.

        52.    Further, at all relevant times, Plaintiff NIQUAN WALLACE had his tips

misappropriated because all the servers, including plaintiff, had to put their tips in a tip bucket

for it to be divided amongst all the workers.

        53.    Additionally, there was a 15% service charge that was added to every bill and

gratuity was not required when dining.

        54.    Plaintiffs never received any part of this service charge that Defendants charged

their customers.

        55.    Throughout his employment, Plaintiff NIQUAN WALLACE was not given a

statement with his weekly payment reflecting employee’s name, employer’s name, employer’s




TTroy                                           11 of 24                           Complaint
address and telephone number, employee’s rate or rates of pay, any deductions made from

employee’s wages, any allowances claimed as part of the minimum wage, and the employee’s

gross and net wages for each pay day.

        56.    Throughout his employment, Plaintiff NIQUAN WALLACE was not

compensated at least at one-and-one-half his promised hourly wage for all hours worked above

forty (40) in each workweek.

        57.    Throughout his employment, Plaintiff NIQUAN WALLACE was not

compensated for New York’s “spread of hours” premium for shifts that lasted longer than ten

(10) hours at his promised rate.

                               COLLECTIVE ACTION ALLEGATIONS

        58.    Plaintiff brings this action individually and as class representative individually

and on behalf of all other and former non-exempt employees who have been or were employed

by the Defendants for up to the last three (3) years, through entry of judgment in this case (the

“Collective Action Period”) and whom were not compensated at their promised hourly rate for

all hours worked and at one and one half times their promised work for all hours worked in

excess of forty (40) hours per week (the “Collective Action Members”).

                                   CLASS ACTION ALLEGATIONS

        59.    Plaintiff brings his NYLL claims pursuant to Federal Rules of Civil Procedure

(“Fed. R. Civ. P.”) Rule 23, on behalf of all non-exempt personnel employed by Defendants on

or after the date that is six years before the filing of the Complaint in this case as defined herein

(the “Class Period”).

        60.    All said persons, including Plaintiff, are referred to herein as the “Class.”




TTroy                                          12 of 24                            Complaint
        61.    The Class members are readily ascertainable. The number and identity of the

Class members are determinable from the records of Defendants. The hours assigned and

worked, the positions held, and the rate of pay for each Class Member is also determinable from

Defendants’ records. For purpose of notice and other purposes related to this action, their names

and addresses are readily available from Defendants. Notice can be provided by means

permissible under said Fed. R. Civ. P. 23.

        Numerosity

        62.    The proposed Class is so numerous that joinder of all members is impracticable,

and the disposition of their claims as a class will benefit the parties and the Court. Although the

precise number of such persons is unknown, and the facts on which the calculation of the number

is presently within the sole control of the Defendants, upon information and belief, there are

more than forty (40) members of the class.

        Commonality

        63.    There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including:

        a.     Whether Defendant employed Plaintiff and the Class within the meaning of the

New York law;

        b.     Whether Plaintiff and Class members are entitled to and paid overtime at their

promised hourly wage under the New York Labor Law;

        c.     Whether Defendants maintained a policy, pattern and/or practice of failing to pay

Plaintiff and the Rule 23 Class spread-of-hours pay as required by the NYLL;

        d.     Whether Defendants maintained a policy, pattern and/or practice of failing to

provide requisite statutory meal periods;


TTroy                                         13 of 24                            Complaint
        e.      Whether Defendants provided a Time of Hire Notice detailing rates of pay and

payday at the start of Plaintiff and the Rule 23 Class’s start of employment and/or timely

thereafter;

        f.      Whether Defendants provided paystubs detailing the rates of pay and credits taken

towards the minimum wage to Plaintiff and the Rule 23 class on each payday; and

        g.      At what common rate, or rates subject to common method of calculation was and

is Defendants required to pay the Class members for their work.

        Typicality

        64.     Plaintiff's claims are typical of those claims which could be alleged by any

member of the Class, and the relief sought is typical of the relief that would be sought by each

member of the Class in separate actions. All the Class members were subject to the same

corporate practices of Defendants, as alleged herein, of failing to pay minimum wage or overtime

compensation. Defendants’ corporate-wide policies and practices affected all Class members

similarly, and Defendants benefitted from the same type of unfair and/or wrongful acts as to each

Class member. Plaintiff and other Class members sustained similar losses, injuries and damages

arising from the same unlawful policies, practices and procedures.

        Adequacy

        65.     Plaintiff is able to fairly and adequately protect the interests of the Class and have

no interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced

and competent in representing Plaintiffs in both class action and wage-and-hour employment

litigation cases.

        Superiority




TTroy                                          14 of 24                            Complaint
          66.   A class action is superior to other available methods for the fair and efficient

adjudication of the controversy, particularly in the context of wage-and-hour litigation where

individual Class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a large number of similarly situated

persons to prosecute their common claims in a single forum simultaneously, efficiently and

without the unnecessary duplication of efforts and expenses that numerous individual actions

engender. Because the losses, injuries and damages suffered by each of the individual Class

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual Class

members to redress the wrongs done to them. Further, important public interests will be served

by addressing the matter as a class action. The adjudication of individual litigation claims would

result in a great expenditure of Court and public resources; however, treating the claims as a

class action would result in a significant saving of these costs. The prosecution of separate

actions by individual members of the Class would create a risk of inconsistent and/or varying

adjudications with respect to the individual members of the Class, establishing incompatible

standards of conduct for Defendants and resulting in the impairment of Class members’ rights

and the disposition of their interests through actions to which they were not parties. The issues in

this action can be decided by means of common, class-wide proof. In addition, if appropriate, the

Court can, and is empowered to, fashion methods to efficiently manage this action as a class

action.

          67.   Upon information and belief, Defendants and other employers throughout the

state violate the New York Labor Law. Current employees are often afraid to assert their rights

out of fear of direct or indirect retaliation. Former employees are fearful of bringing claims




TTroy                                          15 of 24                            Complaint
because doing so can harm their employment, future employment, and future efforts to secure

employment. Class actions provide class members who are not named in the complaint a degree

of anonymity which allows for the vindication of their rights while eliminating or reducing these

risks.

                                      STATEMENT OF CLAIMS



   [Violations of the Fair Labor Standards Act—Failure to Pay Minimum Wage/ Unpaid
                                           Wages
                 Brought on behalf of the Plaintiff and the FLSA Collective]

         68.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

         69.   At all relevant times, Defendants had a policy and practice of refusing to pay

Plaintiff in full, and the similarly situated collective action members, for some or all of the hours

they worked.

         70.   The FLSA provides that any employer who violates the provisions of 29 U.S.C. §

206 shall be liable to the employees affected in the amount of their unpaid wage, and in an

additional equal amount as liquidated damages.

         71.   Defendants knowingly, willfully, and maliciously disregarded the provisions of

the FLSA as evidenced by failing to compensate Plaintiff and Collective Class Members at the

statutory minimum wage when they knew or should have known such was due and that failing to

do so would financially injure Plaintiff and Collective Action members.


    [Violation of New York Labor Law—Failure to Pay Minimum Wage/ Unpaid Wages
                      Brought on behalf of Plaintiff and Rule 23 Class]

         72.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.


TTroy                                          16 of 24                            Complaint
        73.      At all relevant times, Plaintiff is employed by Defendants within the meaning of

New York Labor Law §§ 2 and 651.

        74.      At all relevant times, Defendants had a policy and practice of refusing to pay

Plaintiff, and the collective action members, in full for some or all of the hours they worked.

        75.      Defendants knowingly, willfully, and maliciously violated Plaintiff’s and

similarly situated Class Members’ rights by failing to pay him minimum wages in the lawful

amount for hours worked.

        76.      An employer who fails to pay the minimum wage shall be liable, in addition to the

amount of any underpayments, for liquidated damages equal to twenty five percent (25%) of the

shortfall under NYLL §§ 190 et seq., §§ 650 et seq., and one hundred percent (100%) after April

9, 2011 under NY Wage Theft Prevention Act, and interest.


              [Violations of the Fair Labor Standards Act—Failure to Pay Overtime
                    Brought on behalf of the Plaintiff and the FLSA Collective]

        77.      Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

        78.      The FLSA provides that no employer engaged in commerce shall employ a

covered employee for a work week longer than forty (40) hours unless such employee receives

compensation for employment in excess of forty (40) hours at a rate not less than one and one-

half times the regular rate at which he is employed, or one and one-half times the minimum

wage, whichever is greater. 29 U.S.C. § 207(a).

        79.      The FLSA provides that any employer who violates the provisions of 29 U.S.C. §

207 shall be liable to the employees affected in the amount of their unpaid overtime

compensation, and in an additional equal amount as liquidated damages. 29 USC § 216(b).




TTroy                                          17 of 24                           Complaint
        80.    Defendants’ failure to pay Plaintiff and the FLSA Collective their overtime pay

violated the FLSA.

        81.    At all relevant times, Defendants had, and continue to have, a policy of practice of

refusing to pay overtime compensation at the statutory rate of time and a half to Plaintiff and

Collective Action Members for all hours worked in excess of forty (40) hours per workweek,

which violated and continues to violate the FLSA, 29 U.S.C. §§ 201, et seq., including 29 U.S.C.

§§ 207(a)(1) and 215(a).

        82.    The FLSA and supporting regulations required employers to notify employees of

employment law requires employers to notify employment law requirements. 29 C.F.R. § 516.4.

        83.    Defendants willfully and maliciously failed to notify Plaintiff and FLSA

Collective of the requirements of the employment laws in order to facilitate their exploitation of

Plaintiff’ and FLSA Collectives’ labor.

        84.    Defendants knowingly, willfully, and maliciously disregarded the provisions of

the FLSA as evidenced by their failure to compensate Plaintiff and Collective Class Members the

statutory overtime rate of time and one half for all hours worked in excess of forty (40) per week

when they knew or should have known such was due and that failing to do so would financially

injure Plaintiff and Collective Action members.


                [Violation of New York Labor Law—Failure to Pay Overtime
                      Brought on behalf of Plaintiff and Rule 23 Class]

        85.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

        86.    An employer who fails to pay the minimum wage shall be liable, in addition to the

amount of any underpayments, for liquidated damages equal to twenty-five percent (25%) before




TTroy                                         18 of 24                           Complaint
April 9, 2011 and one hundred percent (100%) thereafter under NY Wage Theft Prevention Act,

and interest.

        87.     At all relevant times, Defendants had a policy and practice of refusing to pay the

overtime compensation to Plaintiff at one and one-half times the hourly rate the Plaintiff and the

class are entitled to.

        88.     Defendant’ failure to pay Plaintiff his overtime pay violated the NYLL.

        89.     Defendants’ failure to pay Plaintiff was not in good faith.


                    [Violation of New York Labor Law—Spread of Time Pay
                        Brought on behalf of Plaintiff and Rule 23 Class]

        90.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

        91.     The NYLL requires employers to pay an extra hour’s pay for every day that an

employee works an interval in excess of ten hours pursuant to NYLL §§ 190, et seq., and §§ 650,

et seq., and New York State Department of Labor regulations § 146-1.6.

        92.     Defendants’ failure to pay Plaintiff spread-of-hours pay was not in good faith.


              [Violation of New York Labor Law—Failure to Provide Meal Periods
                       Brought on behalf of Plaintiff and the Rule 23 Class]

        93.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

        94.     The NYLL requires that employees provide: a noon day meal period of at least

thirty (30) minutes for employees who work a shift of more than six hours extending over the

noon day meal period from 11 a.m. to 2 p.m.; an additional meal period between 5 p.m. and 7

p.m. of at least twenty (20) minutes for employees whose shift started before 11 a.m. and

continues later than 7 p.m.; and/or a forty-five (45) minute meal period at a time midway


TTroy                                         19 of 24                           Complaint
between the beginning and end of the shift for employees whose shift lasts more than six hours

and starts between 1 p m. and 6 a.m. NYLL § 162.

        95.      Defendants failed to provide meal periods required by NYLL § 162 for every day

that Plaintiff worked.

        96.      Though the Department of Labor commissioner may permit a shorter time to be

fixed for meal periods than hereinbefore provided, such permit must be in writing and be kept

conspicuously posted in the main entrance of the establishment. No such permit is posted.

        97.      Defendants’ failure to provide the meal periods required by NYLL § 162 was not

in good faith.


                 [Violation of New York Labor Law—Failure to Keep Records
                        Brought on behalf of Plaintiff and Rule 23 Class]

        98.      Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

        99.      Defendants did not maintain, establish and preserve Plaintiff's weekly payroll

records for a period of not less than six years, as required by NYCRR § 146-2.1.

        100.     As a result of Defendants’ unlawful conduct, Plaintiff has sustained damages

including loss of earning, in an amount to be established at trial, liquidated damages,

prejudgment interest, costs and attorneys’ fee, pursuant to the state law.

        101.     Upon information and belief, Defendants failed to maintain adequate and accurate

written records of actual hours worked and true wages earned by Plaintiff in order to facilitate

their exploitation of Plaintiff's labor.

        102.     Defendants’ failure to maintain adequate and accurate written records of actual

hours worked and true wages earned by Plaintiff were not in good faith.




TTroy                                          20 of 24                           Complaint
        [Violation of New York Labor Law—Failure to Provide Time of Hire Wage Notice
                         Brought on behalf of Plaintiff and Rule 23 Class]

          103.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

          104.   The NYLL and supporting regulations require employers to provide written notice

of the rate or rates of pay and the basis thereof, whether paid by the hour, shift, day, week,

salary, piece, commission, or other; allowances, if any, claimed as a part of minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the

name of the employer; any “doing business as” names used by the employer; the physical

address of employer’s main office or principal place of business, and a mailing address if

different; the telephone number of the employer. NYLL §195-1(a).

          105.   Defendants intentionally failed to provide notice to employees in violation of

New York Labor Law § 195, which requires all employers to provide written notice in the

employee’s primary language about the terms and conditions of employment related to rate of

pay, regular pay cycle and rate of overtime on their or her first day of employment.

          106.   Defendants not only did not provide notice to each employee at Time of Hire, but

failed to provide notice to Plaintiff even after the fact.

          107.   Due to Defendants’ violations of New York Labor Law, Plaintiff is entitled to

recover from Defendants, jointly and severally, $50 for each workday that the violation occurred

or continued to occur, up to $5,000, together with costs and attorneys’ fees pursuant to New

York Labor Law. N.Y. Lab. Law §198(1-b).




TTroy                                           21 of 24                          Complaint
          [Violation of New York Labor Law—Failure to Provide Wage Statements
                       Brought on behalf of Plaintiff and Rule 23 Class]

        108.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

        109.    The NYLL and supporting regulations require employers to provide detailed

paystub information to employees every payday. NYLL § 195-1(d).

        110.    Defendants have failed to make a good faith effort to comply with the New York

Labor Law with respect to compensation of each Plaintiff, and did not provide the paystub on or

after each Plaintiffs’ payday.

        111.    Due to Defendants’ violations of New York Labor Law, Plaintiff is entitled to

recover from Defendants, jointly and severally, $250 for each workday of the violation, up to

$5,000 for each Plaintiff together with costs and attorneys’ fees pursuant to New York Labor

Law. N.Y. Lab. Law §198(1-d).

                                          PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of himself, and on the behalf of the FLSA Collective

Plaintiffs and Rule 23 Class, respectfully requests that this Court enter a judgment providing the

following relief:

        a)      Authorizing Plaintiff at the earliest possible time to give notice of this collective

action, or that the Court issue such notice, to all persons who are presently, or have up through

the extent allowable under the statute of limitations and including the date of issuance of court-

supervised notice, been employed by Defendants as non-exempt employees. Such notice shall

inform them that the civil notice has been filed, of the nature of the action, of his right to join this

lawsuit if they believe they were denied premium overtime wages;



TTroy                                           22 of 24                            Complaint
        b)     Certification of this case as a collective action pursuant to FLSA;

        c)     Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated members

of the FLSA opt-in class, apprising them of the pendency of this action, and permitting them to

assert timely FLSA claims and state claims in this action by filing individual Consent to Sue forms

pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and their counsel to represent the

Collective Action Members;

        d)     A declaratory judgment that the practices complained of herein are unlawful

under FLSA and New York Labor Law;

        e)     An injunction against Corporate Defendants, its officers, agents, successors,

employees, representatives and any and all persons acting in concert with them as provided by

law, from engaging in each of unlawful practices and policies set forth herein;

        f)     An award of unpaid minimum wage and overtime wages due under FLSA and

New York Labor Law due Plaintiff and the Collective Action members plus compensatory and

liquidated damages in the amount of twenty five percent (25%) prior to April 9, 2011 and one

hundred percent (100%) thereafter under NY Wage Theft Prevention Act;

        g)     An award of liquidated and/or punitive damages as a result of Defendants’

knowing, willful, and malicious failure to pay wages at least the hourly minimum wage,

overtime compensation pursuant to 29 U.S.C. §216;

        h)     Up to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to

provide a Time of Hire Notice detailing rates of pay and payday;

        i)     Up to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to

provide a paystub that lists employee’s name, employer’s name, employer’s address and

telephone number, employee’s rate or rates of pay, any deductions made from employee’s




TTroy                                        23 of 24                             Complaint
wages, any allowances claimed as part of the minimum wage, and the employee’s gross and net

wages for each pay day;

        j)      An award of liquidated and/or punitive damages as a result of Defendants’ willful

and malicious failure to overtime compensation, and “spread of hours” premium pursuant to

New York Labor Law;

        k)      An award of costs and expenses of this action together with reasonable attorneys’

and expert fees pursuant to 29 U.S.C. §216(b) and NYLL §§198 and 663;

        l)      The cost and disbursements of this action;

        m)      An award of prejudgment and post-judgment fees;

        n)      Providing that if any amounts remain unpaid upon the expiration of ninety days

following the issuance of judgment, or ninety days after expiration of the time to appeal and no

appeal is then pending, whichever is later, the total amount of judgment shall automatically

increase by fifteen percent, as required by NYLL §198(4); and

        o)      Such other and further legal and equitable relief as this Court deems necessary,

just, and proper.

                               DEMAND FOR TRIAL BY JURY
      Pursuant to Rule 38(b) and 38(c) of the Federal Rules of Civil Procedures, Plaintiffs
demand a trial by jury on all questions of facts.
Dated: Flushing, New York
June 17, 2021
                                      TROY LAW, PLLC
                                      Attorneys for the Plaintiff, proposed FLSA
                                      Collective and potential Rule 23 Class

                                      /s/ John Troy
                                      John Troy (JT0481)
                                      Aaron Schweitzer (AS 6369)




TTroy                                         24 of 24                           Complaint
